ON PETITION FOR A REHEARING.
A petition has been filed asking for a rehearing of this case. The rehearing is not sought to enable the petitioner to present any new grounds or arguments to this court upon the question which was, decisive of the case both in the District Court and in this court, viz: that of jurisdiction in the District Court to enter the tax judgment in question. That feature of the respondent's contention is abandoned, so far as appears from the petition. The grounds set out in the petition clearly indicate that the respondent desires an opportunity to contend in this court that said tax judgment was erroneously entered, and was in fact an illegal judgment, for the reasons referred to and discussed in the opinion of this court already handed down.' The petition must be denied for various reasons, some of which will be briefly mentioned.
First, it appears that the ground assumed by the respondent in the petition was considered by this court and disposed of by the opinion handed down. This court distinctly held in its original opinion that the tax judgment entered by default was not in fact irregularly entered, but was, on the contrary, regularly entered, in conformity to the provisions of the statute, and upon such evidence as the law itself declares to be sufficient in a case where no appearance is made in the action, and where 1101 defense to the tax is interposed by answer. Having discussed this feature of the case quite fully in the original opinion, we can see no good reason for reopening the case, inasmuch as reflection has served only to confirm our original views as expressed in the opinion of this court.
Only one further consideration will be noticed. The order of the District Court embodied an order vacating the tax sale, and incidentally annulling the certificate of sale delivered to the county of Emmons. This feature of the attempted adjudication made by the District Court is vital, and the same obviously constitutes the only element of the order in question which is of the slightest *607practical value to the landowner. The motion was, it is true, nominally aimed at the tax judgment, but its real purpose manifestly was and is to get rid of and set aside the sale of the land, and wipe out the cloud upon the title created by the certificate of sale. But it appears that precisely two years, less one day, prior to making the order appealed from, said judgment had been paid in full and satisfied of record by a sale of the land upon which the judgment was made a specific lien. The judgment was never at any time of such a character that a general execution thereon could be issued either against lands or goods, and when the motion was made and decided below the judgment was a dead and valueless record, i. e. it was a judgment fully paid and satisfied. It is unnecessary to determine, in passing upon this petition, whether such a tax judgment is vulnerable to attack by mere motion, even when made on jurisdictional grounds, in a case where it appears, as in this case, that the real purpose of the moving party is to assail, not the judgment, but the tax sale made upon the judgment. In disposing of the cpiestions presented by this petition, we are required to consider only whether a tax sale can be annulled by an order based on a motion to vacate a judgment in a case where the grounds of the motion do not relate to the jurisdiction of the court to enter the judgment, but are confined to certain alleged irregularities and illegalities in entering the judgment.
We have no doubt that a motion cannot be made available to accomplish such a purpose. We need offer but one of many reasons which suggest themselves as a basis of this conclusion, and this is found in the statute under which the sale is made. Section 15, chapter 67, Laws 1897, embraces this provision: “The certificate shall in all cases be prima facie evidence that all the requirements of law with respect to the sale have been duly complied with. And no sale shall be set aside or held invalid unless the party objecting to the same shall prove either that the court rendering the judgment, pursuant to which the sale was made, had not jurisdiction to render the judgment, or that after the judgment and before the sale such judgment had been satisfied: and such certificate shall be conclusive evidence that due notice of sale, as required by this act, was given, and that the piece or parcel of land was first offered at such sale to the bidder who would pay the amount for which the piece or parcel was to be sold for the shortest term of years; and the validity of any sale shall not be called in question unless the action in which the validity of the sale shall be called in question shall be brought, or the defense alleging its invalidity be interposed, within three years from the date of sale.”
In this language two features are conspicuous which are directly pertinent here: First, it appears that but two grounds are mentioned upon which a tax - le made on a tax judgment can be lawfully assailed, viz: for lack of jurisdiction in the court which entered the judgment; and, secondly, upon the ground that the *608judgment liad been paid before the sale. The other feature of the statute has reference to the manner in which the attack upon the sale can lawfully be made. The statute declares that the “validity of any sale shall not be called in question unless the action in which the validity of the sale shall be called in question shall be brought or the defense alleging its invalidity be interposed within three years from the date of the sale.” This language leaves no room for doubt that the proper mode of attacking the validity of a tax judgment sale is by means of a civil action, and this mode is in accord with all well-established principles of procedure. Nor are the grounds of attack now under consideration sufficient to annul the sale, even by an action.
(84 N. W. Rep. 385.)
All the judges concur.